Citation Nr: 1016135	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-24 713	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to a rating higher than 10 percent for a left 
ankle sprain.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1966 to July 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2004 and in March 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The claim of service connection for hypertension is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1.  Hyperlipidemia, or elevated cholesterol, is a laboratory 
finding and not a disability under 38 C.F.R. Part 4, VA's 
Schedule for Rating Disabilities. 

2.  The service-connected left ankle sprain is manifested by 
complaints of pain; clinical findings show that there is no 
more than moderate limitation of motion with X-ray evidence 
of some spurring, subluxation, and irregular calcifications.


CONCLUSIONS OF LAW

1.  Hyperlipidemia, or elevated cholesterol, is not a 
disability for which VA disability compensation is payable. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. Part 4 (VA's 
Schedule for Rating Disabilities), § 4.119 (2009).

2.  The criteria for a rating higher than 10 percent for left 
ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 
(2009).


The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in August 2004, in March 2006, in May 2008, 
and in December 2008.  The Veteran was notified of the type 
of evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  Additionally, 
the Veteran was notified of the type of evidence needed to 
substantiate the claim for a higher rating, namely, evidence 
to show that the disability was worse and the effect the 
disability had on employment.  The Veteran was also notified 
that VA would obtain service records, VA records, and records 
of other Federal agencies and that he could submit private 
medical records or authorize VA to obtain private medical 
records on his behalf.  The notice included the provisions 
for the effective date of a claim and for the degree of 
disability assignable.

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence); of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim); and of Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009) (claim-specific notice, 
namely, a worsening or increase in severity of the disability 
and the effect that worsening has on employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice the claims were readjudicated, as evidenced by 
the supplemental statements of the case, dated in February 
2008, June 2008, January 2009, and June 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO has obtained the service treatment 
records and VA records.  The Veteran himself submitted 
private medical records from R.P., MD.  He has not identified 
any additionally available evidence for consideration in his 
appeal.

VA has not conducted medical inquiry in an effort to 
substantiate the claim of service connection for 
hyperlipidemia under 38 U.S.C.A. § 5103A(d), and further 
development is not required because the evidence of record 
does not meet the requirements of 38 C.F.R. § 3.159(c)(4).  
In short, a medical examination or medical opinion is not 
necessary to decide the claim.  The claimed condition is not 
a disability for which VA compensation is paid. 

VA has conducted the necessary medical inquiry in an effort 
to substantiate the claim for a higher rating.  38 U.S.C.A. § 
5103A(d).  The Veteran was afforded VA examinations in 
September 2004, July 2007 (with an addendum opinion in 
December 2007), and May 2009.  There is no evidence in the 
record dated subsequent to the VA examinations that shows a 
material change in the condition to warrant a reexamination.  
38 C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claims, no further assistance to 
the Veteran is required to comply with the duty to assist.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The Veteran has asserted that hyperlipidemia is related to 
his exposure to herbicides, including Agent Orange, during 
his tour of duty in Vietnam or to service-connected diabetes 
mellitus.  

The service treatment records contain no complaint, finding, 
history, symptom, treatment, or diagnosis of hyperlipidemia.  
On the basis of the service treatment records alone, 
hyperlipidemia was not affirmatively shown to be present in 
service.  

After service, VA records show that hyperlipidemia was 
suspected in 2004 and by May 2005 hyperlipidemia was 
diagnosed.

A Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (for example, Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service.  If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).



In this case, hyperlipidemia is not a condition included in 
the enumerated list of diseases subject to presumptive 
service connection due to exposure to herbicides, including 
Agent Orange.  38 C.F.R. § 3.309(e).  And there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary of Veteran's Affairs 
(Secretary) has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994).   

Notwithstanding the foregoing analysis, the United States 
Court of Appeals for the Federal Circuit held presumptive 
service connection under 38 U.S.C.A. § 1116 does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).  Proof of direct causation entails scientific or 
medical evidence that exposure during service actually caused 
the claimed condition.  Actual causation carries a very 
difficult burden of proof.  In this case, there is no 
scientific or medical evidence of actually causation, that 
is, hyperlipidemia is actually caused by exposure to 
herbicides, including Agent Orange, to support the claim.

As for the Veteran's statements, relating hyperlipidemia to 
exposure to herbicides where, as here, the question involves 
medical causation, competent medical evidence is required to 
substantiate the claim.  Although the Veteran is competent to 
offer an opinion on a matter that he can observed and 
described as a layperson, which does not require specialized 
education, training, or experience, the Veteran is not 
competent to offer an opinion on a matter of medical 
causation, which requires that a person have the education, 
training, or experience to offer a medical diagnosis, 
statement, or opinion.  38 C.F.R. § 3.159.  Consequently the 
Veteran's statements, pertaining to causation is not 
competent evidence and does not constitute favorable evidence 
in support of the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  As there is no favorable medical evidence of 
actually causation, the preponderance of the evidence is 
against the claim that hyperlipidemia is caused by exposure 
to herbicides, including Agent Orange, and the benefit-of-
the-doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).

The Veteran also argues hyperlipidemia is otherwise related 
to service or to service-connected diabetes mellitus.  

While hyperlipidemia was diagnosed in May 2005, service 
connection may only be granted for a disability resulting 
from disease or injury.  38 U.S.C.A. § 1110.  

Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the claimed in-
service injury or disease and the current disability.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir. 2009). 

In the regulatory history for Section 4.119 (endocrine 
system) of Part 4 of Title 38 of the Code of Federal 
Regulations (VA's Schedule for Rating Disabilities) (Rating 
Schedule), the Secretary of VA stated that the diagnosis of 
hyperlipidemia is actually laboratory test result, and is 
not, in and of itself, a disability, and therefore 
hyperlipidemia is not an appropriate entity for VA's Rating 
Schedule to address.  61 Fed. Reg. 20,440, 20,445) (1996).

The U.S. Court of Appeals for the Federal Circuit has held 
that VA's Rating Schedule consists of both the ratings and 
the injuries for which the ratings are provided, and the 
Secretary's discretion over the Rating Schedule, including 
procedures followed and content selected, is insulated from 
judicial review with one recognized exception limited to 
constitutional challenges.  The Federal Circuit further noted 
that review of the content of the Rating Schedule is 
indistinguishable from review of what should be considered a 
disability.  Wanner v. Principi, 370 F.3d 1124, 1131 
(Fed.Cir. 2004). 

The is no dispute that the medical evidence establishes that 
the Veteran has hyperlipidemia and there is not dispute that 
hyperlipidemia is not listed in VA's Rating Schedule, which 
means that hyperlipidemia is not a disability for the purpose 
of VA disability compensation.  As hyperlipidemia is not a 
recognized disability under the Rating Schedule, in the 
absence of proof of current disability, there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


Without evidence of current disability, the Board does not 
reach the question of secondary service connection.

As there is no favorable evidence, the preponderance of the 
evidence is against the claim, and the benefit-of-the- doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b).
Claim for Increase 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The service-connected left ankle sprain is currently 
evaluated as 20 percent disabling under Diagnostic Code 5271.  

Under Diagnostic Code 5271, moderate limited motion of the 
ankle warrants a 10 percent rating, and marked limited motion 
of the ankle warrants a 20 percent rating.  

Normal (full) range of motion of the ankle is from 0 degrees 
to 20 degrees of dorsiflexion and from 0 degrees to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.  

Service connection for a left ankle sprain was established in 
an October 1970 rating decision, and a noncompensable rating 
was assigned.  In a January 2003 rating decision, the RO 
granted a 10 percent rating for the left ankle disability, 
effective in August 2002.  The Veteran did not appeal that 
rating assignment.  

Then, in an August 2004 statement, the Veteran requested a 
higher rating. 

The pertinent evidence consists of VA examination reports of 
September 2004, July 2007 with an addendum in December 2007), 
and of May 2009.  Additionally, there are VA outpatient 
records and private treatment records received from the 
Veteran.  

On VA examination in September 2004, the Veteran complained 
of left ankle pain, which was described as sharp and 
localized around the left ankle, moderate in intensity and 
lasting about a few hours to one day, accompanied by a 
feeling of instability and weakness.  This was aggravated by 
prolonged standing and walking.  It was alleviated by rest, 
elevation, stretching exercises, and ice when the ankle was 
swollen.  The Veteran denied fatigue, weakness, or lack of 
endurance due to the left ankle condition.  He indicated that 
this condition limited his physical activity, but he was 
still independent with his usual daily activities.  He was a 
retired mail carrier.  He had not used any ankle brace or 
corrective device.  On examination, there was no swelling or 
effusion felt on the left ankle joint.  There was no 
tenderness to palpation or deformity.  Manipulation of the 
joint did not produce pain or tenderness.  There was no 
evidence of instability, weakness, or deformity of the left 
ankle joint.  Range of motion of the left ankle showed 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees 
with repetitive motion of the joint producing no pain or 
limitation of motion.  It was estimated that there was no 
functional impairment of the left ankle on acute flare-up.  
Ankle reflexes were brisk and equal.  There was no functional 
limitation on standing or walking, based on observation.  X-
rays of the left ankle were normal with no evidence of 
arthritic or inflammatory change.  The diagnosis was left 
ankle arthralgia.  

On VA examination in July 2007, the Veteran stated that he 
twisted his left ankle about twice a year, which resulted in 
swelling and severe pain.  He required an assistive device 
such as crutches during these episodes of flare-ups.  Between 
episodes, he had only mild stiffness after rest in the ankle 
and mild pain in the lateral aspect of the left ankle.  


The Veteran stated that during the past 12 months he had no 
episodes of incapacity, time lost, or inability to proceed 
with his normal activities even in his retired state as a 
result of his ankle.  He saw a private orthopedic surgeon 
during episodes of a twisted ankle and swelling.  There was 
no interference with an occupation when his ankle flared up 
because the Veteran was unemployed, and there was no 
interference with his daily activity.  

On examination, the gait was normal and there was no 
swelling, redness, or other changes about the ankle.  There 
were no tendon abnormalities, ecchymosis, crepitance, or 
deformities noted.  There was mild tenderness in the lateral 
aspect of the left ankle just below the lateral malleolus in 
the area of the ligaments.  Medial and lateral mobility 
appeared to be normal and symmetrical, but forced rotation 
resulted in a mild degree of tenderness on the lateral aspect 
of the ankle.  Range of motion showed dorsiflexion to 15 
degrees and painless and plantar flexion to 25 degrees and 
painless.  X-rays of the left ankle showed a small spur of 
the anterior tibial articular margin, slight widening or 
subluxation of the lateral joint space of the ankle mortise, 
and some irregularity and calcifications of the medial margin 
or talus bone.  The diagnosis was left ankle sprain with mild 
talotibial joint instability.  The examiner estimated that 
during an acute flare-up and repetitive use, the total 
functional loss would be an additional 10 degrees of 
dorsiflexion and additional 15 degrees of plantar flexion.  
The examiner further estimated that there would be a moderate 
functional limitation after repetitive use of the left ankle, 
mostly manifested by pain and fatigue-pain.  

On VA examination in May 2009, the Veteran stated that he had 
left ankle problems about two times a week with pain, but no 
weakness, stiffness, swelling, redness, locking, or 
fatigability.  He described recurring sprain perhaps once a 
year.  Pain medications worked well.  Flare-ups once a year 
were attributed to excessive walking.  He had used an ankle 
brace in the past but did not use a crutch or cane.  There 
had been no episodes of dislocation or recurrent 
subluxations.  His condition affected him by slowing him down 
while walking.  He was retired from the post office.  The 
examiner referred to X-rays of the left ankle from July 2007, 
noting that there was some spurring, subluxation, and 
irregular calcifications.  

On examination, range of motion with repetition showed 
flexion to 10 degrees with pain at 10 degrees, extension to 
42 degrees with pain at 42 degrees, eversion to 30 degrees 
with pain at 30 degrees, and inversion to 10 degrees with 
pain at 10 degrees.  There was tenderness over the lateral 
medial malleolus.  There was no crepitance, swelling, or 
effusions noted.  It was estimated that the Veteran would 
have 3 degrees of additional loss of motion each in flexion 
and extension with acute flare-ups and repetitive motion, but 
that the exact degrees of loss were not clinically possible.  
However, it was estimated that there would be left ankle 
functional limitations after repetitive use of moderate 
severity, which was mostly manifested by pain.  X-rays of the 
left ankle joint showed that the ankle mortise was 
maintained, without any specific bone or joint abnormality, 
but that there was a small spur of the anterior tibial 
articular margin.  The diagnoses were left ankle degenerative 
joint disease and left ankle tendinitis of moderate severity.  

The private medical records from R.P., MD, and VA outpatient 
records show left ankle findings that were consistent with 
those found at the time of the VA examinations in 2007 and 
2009.  For example, the Veteran had complaints of ongoing 
left ankle pain, pain on palpation of the left ankle, and a 
decrease in ankle range of motion.  He was treated with over-
the-counter medications and given stabilization exercises to 
perform.  A VA outpatient record dated in February 2003 noted 
that the Veteran had degenerative joint disease involving the 
left ankle.  A private physician noted a couple of times in 
2005 that the Veteran's left foot/ankle range of motion 
remained "adequate" with no instability, tenderness, 
swelling, or inflammation.  

After a review of the evidence, the Board finds that the left 
ankle functional  impairment is due to moderate limitation of 
motion.  The medical evidence to include the range of motion 
does not demonstrate that the Veteran has marked limitation 
of motion of the left ankle, as required for the assignment 
of a 20 percent rating under Diagnostic Code 5271.  



The Board has considered the provisions of 38 C.F.R. §§ 4.40, 
4.45, which address functional loss due to pain in 
disabilities of the musculoskeletal system and include 
inquiry into weakened movement and excess fatigability, in 
addition to any limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, the present record, including 
the Veteran's contentions, does not indicate that he has such 
disabling pain or functional impairment resulting from his 
service-connected disability to warrant the assignment of a 
higher rating under the applicable diagnostic criteria, 
including the criteria of 38 C.F.R. §§ 4.40 and 4.45.  That 
is, there is no objective evidence of additional range of 
motion loss due to pain on use or during flare-ups that would 
equate to a marked degree of limitation of motion of the left 
ankle.  DeLuca, supra.  The VA examiners specifically 
addressed such considerations in determining the Veteran's 
limitation of motion of the left ankle, with notations to the 
specific degree(s) of motion loss attributable to flare-ups 
and repetitive use on account of pain and fatigue-pain.  
Despite acknowledging some additional motion loss due to 
flare-ups and repetitive use, the examiners in 2007 and 2009 
in particular still characterized the severity of the 
Veteran's functional limitations of the left ankle as 
moderate.  Ankle range of motion was normal in 2004.  

Moreover, there are no other Diagnostic Codes in VA's Rating 
Schedule under which the Veteran's disability would be more 
appropriately evaluated.  It appears that X-rays show some 
arthritic or degenerative process (i.e., some spurring, 
subluxation, and irregular calcifications) in the left ankle.  
The rating criteria for evaluating arthritis due to trauma 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, is rated as 
degenerative arthritis.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, degenerative arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Code for the specific joint 
involved.  Thus, evaluation of any arthritis or degenerative 
disease of the left ankle is evaluated under Diagnostic Code 
5271, which has been discussed.  

In sum, despite the Veteran's complaints of ankle pain, there 
is no basis for a rating higher than 10 percent for the left 
ankle sprain under the applicable Diagnostic Code for the 
period considered in this appeal.  

As the preponderance of the evidence is against the claim for 
a higher rating for the left ankle sprain, the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board does have the authority to decide 
whether a claim should be referred to the Director of VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current left ankle disability level 
and symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1). 


ORDER

Service connection for hyperlipidemia to include as secondary 
to service-connected diabetes mellitus is denied.   

A rating higher than 10 percent for left ankle sprain is 
denied.  


REMAND

The Veteran contends that hypertension is a result of his 
service-connected diabetes mellitus, type II.  He asserts 
that the onset of his diabetes preceded the onset of 
hypertension, as shown by elevated blood sugar levels in 
1997.  

On VA examination in January 2005, the examiner noted that 
the Veteran's elevated blood sugar levels began in September 
2003 and that the initial diagnosis of hypertension was in 
February 2003, and then concluded that the Veteran's 
hypertension was not caused by or a result of the diabetes 
mellitus.  

As the Board is unable to conclude that the VA examiner 
addressed the elevated glusocse level on the VA Agent Orange 
examination in June 1997, which is a significant fact, in 
order to reach the conclusion in the medical opinion, further 
evidentiary development under the duty to assist is needed.  
38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination 
to determine whether it is at least as 
likely as not that the Veteran's 
current hypertension is caused by or 
aggravated by service-connected 
diabetes mellitus. 

The examiner is asked to comment on the 
clinical significance of the report of 
the VA Agent Orange examination in June 
1997, which showed an elevated blood 
sugar level in the context of whether 
the finding represented the onset of 
diabetes mellitus. 



In formulating the opinion, the term 
"aggravation" means a permanent 
increase in the underlying disability, 
that is, an irreversible worsening of 
hypertension beyond the natural 
clinical course and character of the 
condition due to diabetes mellitus as 
contrasted to a temporary worsening of 
symptoms. 

Also, the term "at least as likely as 
not" does not mean "within the realm 
of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against causation is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against causation.  

The claims folder should be made 
available to the examiner for review.

2.  After the development requested has 
been completed, adjudicate the claim of 
service connection for hypertension to 
include as secondary to 
service-connected diabetes mellitus.  
If the benefit sought on appeal remains 
denied, furnished the Veteran a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


